Title: Enclosure: Note on Sources, 1 August 1795
From: Ebeling, Christoph Daniel
To: Jefferson, Thomas



Note on Sources
Books etc. I wish to get.
1) The Laws of the Common wealth of Virginia, as complete as possible. I suppose that they are collected in one Body. But as this may be printed some years ago; I want also the subsequent Laws.
2) Any complete set of Richmond, Alexandria or an other Gazette which gives the best account on the affairs of Virginia, its Assembly etc. for the year 1794. and 1795. To be continued in 1796, by divers remittances.
3) Journal of the Virginia Assembly if printed. At least from the latest years, 1793 sq.
4) Iredells, Laws of North Carolina printed at Edenton 1791. for Hodge and Wills.
5) Tatham’s Large and Small Map of Virginia. Two Copies. With his Analyses of Virginia. Two Copies. I find them announced in the Virginia Gazette 1791. No. 255. but no American Bookseller can procure them.
6) Acts of the General Assembly of the then Province of Virginia.
I have them complete down to 11. Geo. III. 1771 and 1772. but should wish occasionally to have them complete untill to the revolution if those sessions are to be got separately which are missing in my Copy.
7) Any Almanac of Virginia wherein the Names of the Officers of this State may be found; for 1795 or 1796.
Hamburgh
 C. D. Ebeling
August 1st 1795
professor

These Books etc. are to be sent to Charles Ghequiere Esq. Merchant at Baltimore who will kindly charge himself with the forwarding me them, as also pay the amount to the Purchaser.
Should there be occasion to get the Laws of Kentucky likewise, they would be very acceptable.

